
	
		II
		112th CONGRESS
		1st Session
		S. 596
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Mr. Wyden (for himself
			 and Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a grant program to benefit
		  victims of sex trafficking, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Minor Sex Trafficking
			 Deterrence and Victims Support Act of 2011.
		2.FindingsCongress finds the following:
			(1)Human trafficking is modern-day slavery. It
			 is one of the fastest-growing, and the second largest, criminal enterprise in
			 the world. Human trafficking generates an estimated profit of $32,000,000,000
			 per year, worldwide.
			(2)In the United States, human trafficking is
			 an increasing problem. This criminal enterprise victimizes individuals in the
			 United States, many of them children, who are forced into prostitution, and
			 foreigners brought into the country, often under false pretenses, who are
			 coerced into forced labor or commercial sexual exploitation.
			(3)Sex trafficking is one of the most
			 lucrative areas of human trafficking. Criminal gang members in the United
			 States are increasingly involved in recruiting young women and girls into sex
			 trafficking. Interviews with gang members indicate that the gang members regard
			 working as an individual who solicits customers for a prostitute (commonly
			 known as a pimp) to being as lucrative as trafficking in drugs,
			 but with a much lower chance of being criminally convicted.
			(4)National Incidence Studies of Missing,
			 Abducted, Runaway and Throwaway Children, the definitive study of episodes of
			 missing children, found that of the children who are victims of non-family
			 abduction, runaway or throwaway children, the police are alerted by family or
			 guardians in only 21 percent of the cases. In 79 percent of cases there is no
			 report and no police involvement, and therefore no official attempt to find the
			 child.
			(5)In 2007, the Administration of Children and
			 Families, Department of Health and Human Services, reported to the Federal
			 Government 265,000 cases of serious physical, sexual, or psychological abuse of
			 children.
			(6)Experts estimate that each year at least
			 100,000 children in the United States are exploited through
			 prostitution.
			(7)Children who have run away from home are at
			 a high risk of becoming exploited through sex trafficking. Children who have
			 run away multiple times are at much higher risk of not returning home and of
			 engaging in prostitution.
			(8)The vast majority of children involved in
			 sex trafficking have suffered previous sexual or physical abuse, live in
			 poverty, or have no stable home or family life. These children require a
			 comprehensive framework of specialized treatment and mental health counseling
			 that addresses post-traumatic stress, depression, and sexual
			 exploitation.
			(9)The average age of first exploitation
			 through prostitution is 13. Seventy-five percent of minors exploited through
			 prostitution have a pimp. A pimp can earn $200,000 per year prostituting 1 sex
			 trafficking victim.
			(10)Sex trafficking of minors is a complex and
			 varied criminal problem that requires a multi-disciplinary, cooperative
			 solution. Reducing trafficking will require the Government to address victims,
			 pimps, and johns, and to provide training specific to sex trafficking for law
			 enforcement officers and prosecutors, and child welfare, public health, and
			 other social service providers.
			(11)Human trafficking is a criminal enterprise
			 that imposes significant costs on the economy of the United States. Government
			 and non-profit resources used to address trafficking include those of law
			 enforcement, the judicial and penal systems, and social service providers.
			 Without a range of appropriate treatments to help trafficking victims overcome
			 the trauma they have experienced, victims will continue to be exploited by
			 criminals and unable to support themselves, and will continue to require
			 Government resources, rather than being productive contributors to the
			 legitimate economy.
			(12)Human trafficking victims are often either
			 not identified as trafficking victims or are mischaracterized as criminal
			 offenders. Both private and public sector personnel play a significant role in
			 identifying trafficking victims and potential victims, such as runaways.
			 Examples of such personnel include hotel staff, flight attendants, health care
			 providers, educators, and parks and recreation personnel. Efforts to train
			 these individuals can bolster law enforcement efforts to reduce human
			 trafficking.
			(13)Minor sex trafficking victims are under the
			 age of 18. Because minors do not have the capacity to consent to their own
			 commercial sexual exploitation, minor sex trafficking victims should not be
			 charged as criminal defendants. Instead, minor victims of sex trafficking
			 should have access to treatment and services to help them recover from their
			 sexual exploitation, and should also be provided access to appropriate
			 compensation for harm they have suffered.
			(14)Several States have recently passed or are
			 considering legislation that establishes a presumption that a minor charged
			 with a prostitution offense is a severely trafficked person and should instead
			 be cared for through the child protection system. Some such legislation also
			 provides support and services to minor sex trafficking victims who are under
			 the age of 18 years old. These services include safe houses, crisis
			 intervention programs, community-based programs, and law-enforcement training
			 to help officers identify minor sex trafficking victims.
			(15)Sex trafficking of minors is not a problem
			 that occurs only in urban settings. This crime also exists in rural areas and
			 on Indian reservations. Efforts to address sex trafficking of minors should
			 include partnerships with organizations that seek to address the needs of such
			 underserved communities.
			3.Sense of CongressIt is the sense of the Congress that—
			(1)the Attorney General should implement
			 changes to the National Crime Information Center database to ensure
			 that—
				(A)a child entered into the database will be
			 automatically designated as an endangered juvenile if the child has been
			 reported missing not less than 3 times in a 1-year period;
				(B)the database is programmed to
			 cross-reference newly entered reports with historical records already in the
			 database; and
				(C)the database is programmed to include a
			 visual cue on the record of a child designated as an endangered juvenile to
			 assist law enforcement officers in recognizing the child and providing the
			 child with appropriate care and services;
				(2)funds awarded under subpart 1 of part E of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3750 et seq.) (commonly known as Byrne Grants) should be used to provide
			 education, training, deterrence, and prevention programs relating to sex
			 trafficking of minors;
			(3)States should—
				(A)treat minor victims of sex trafficking as
			 crime victims rather than as criminal defendants or juvenile
			 delinquents;
				(B)adopt policies that—
					(i)establish the presumption that a child
			 under the age of 18 who is charged with a prostitution offense is a minor
			 victim of sex trafficking;
					(ii)avoid the criminal charge of prostitution
			 for such a child, and instead consider such a child a victim of crime and
			 provide the child with appropriate services and treatment; and
					(iii)strengthen criminal provisions prohibiting
			 the purchasing of commercial sex acts, especially with minors;
					(C)amend State statutes and
			 regulations—
					(i)relating to crime victim compensation to
			 make eligible for such compensation any individual who is a victim of sex
			 trafficking as defined in section 1591(a) of title 18, United States Code, or a
			 comparable State law against commercial sexual exploitation of children, and
			 who would otherwise be ineligible for such compensation due to participation in
			 prostitution activities because the individual is determined to have
			 contributed to, consented to, benefitted from, or otherwise participated as a
			 party to the crime for which the individual is claiming injury; and
					(ii)relating to law enforcement reporting
			 requirements to provide for exceptions to such requirements for victims of sex
			 trafficking in the same manner as exceptions are provided to victims of
			 domestic violence or related crimes; and
					(4)demand for commercial sex with minors must
			 be deterred through consistent enforcement of criminal laws against purchasing
			 commercial sex.
			4.Sex trafficking block grants
			(a)In
			 GeneralSection 204 of the
			 Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044c)
			 is amended to read as follows:
				
					204.Enhancing State and local efforts to combat
				trafficking in persons
						(a)Sex trafficking block grants
							(1)DefinitionsIn this section—
								(A)the term Assistant Attorney
				General means the Assistant Attorney General for the Office of Justice
				Programs of the Department of Justice;
								(B)the term eligible entity means
				a State or unit of local government that—
									(i)has significant criminal activity involving
				sex trafficking of minors;
									(ii)has demonstrated cooperation between
				Federal, State, local, and, where applicable, tribal law enforcement agencies,
				prosecutors, and social service providers in addressing sex trafficking of
				minors;
									(iii)has developed a workable,
				multi-disciplinary plan to combat sex trafficking of minors, including—
										(I)the establishment of a shelter for minor
				victims of sex trafficking, through existing or new facilities;
										(II)the provision of rehabilitative care to
				minor victims of sex trafficking;
										(III)the provision of specialized training for
				law enforcement officers and social service providers for all forms of sex
				trafficking, with a focus on sex trafficking of minors;
										(IV)prevention, deterrence, and prosecution of
				offenses involving sex trafficking of minors;
										(V)cooperation or referral agreements with
				organizations providing outreach or other related services to runaway and
				homeless youth; and
										(VI)law enforcement protocols or procedures to
				screen all individuals arrested for prostitution, whether adult or minor, for
				victimization by sex trafficking and by other crimes, such as sexual assault
				and domestic violence; and
										(iv)provides an assurance that, under the plan
				under
				clause (iii), a minor victim of sex
				trafficking shall not be required to collaborate with law enforcement to have
				access to any shelter or services provided with a grant under this
				section;
									(C)the term minor victim of sex
				trafficking means an individual who is—
									(i)under the age of 18 years old, and is a
				victim of an offense described in section 1591(a) of title 18, United States
				Code, or a comparable State law; or
									(ii)at least 18 years old but not more than 20
				years old, and who, on the day before the individual attained 18 years of age,
				was described in
				clause (i) and was receiving shelter
				or services as a minor victim of sex trafficking;
									(D)the term qualified non-governmental
				organization means an organization that—
									(i)is not a State or unit of local government,
				or an agency of a State or unit of local government;
									(ii)has demonstrated experience providing
				services to victims of sex trafficking or related populations (such as runaway
				and homeless youth), or employs staff specialized in the treatment of sex
				trafficking victims; and
									(iii)demonstrates a plan to sustain the
				provision of services beyond the period of a grant awarded under this
				section;
									(E)the term severe forms of trafficking
				in persons has the meaning given that term in section 103 of the
				Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102); and
								(F)the term sex trafficking of a
				minor means an offense described in subsection (a) of section 1591 of
				title 18, United States Code, the victim of which is a minor.
								(2)Grants authorized
								(A)In generalThe Assistant Attorney General, in
				consultation with the Assistant Secretary for Children and Families of the
				Department of Health and Human Services, is authorized to award block grants to
				6 eligible entities in different regions of the United States to combat sex
				trafficking of minors, and not fewer than 1 of the block grants shall be
				awarded to an eligible entity with a State population of less than 5,000,000.
				Each eligible entity awarded a block grant under this subparagraph shall
				certify that Federal funds received under the block grant will be used to
				combat only interstate sex trafficking.
								(B)Grant amountSubject to the availability of
				appropriations under
				subsection (g) to carry out this section,
				each grant awarded under this section shall be for an amount not less than
				$2,000,000 and not greater than $2,500,000.
								(C)Duration
									(i)In generalA grant awarded under this section shall be
				for a period of 1 year.
									(ii)Renewal
										(I)In generalThe Assistant Attorney General may renew a
				grant under this section for two 1-year periods.
										(II)PriorityIn awarding grants in any fiscal year after
				the first fiscal year in which grants are awarded under this section, the
				Assistant Attorney General shall give priority to applicants that received a
				grant in the preceding fiscal year and are eligible for renewal under this
				subparagraph, taking into account any evaluation of such applicant conducted
				pursuant to
				paragraph (5), if available.
										(D)ConsultationIn carrying out this section, consultation
				by the Assistant Attorney General with the Assistant Secretary for Children and
				Families of the Department of Health and Human Services shall include
				consultation with respect to grantee evaluations, the avoidance of
				unintentional duplication of grants, and any other areas of shared
				concern.
								(3)Use of funds
								(A)AllocationFor each grant awarded under
				paragraph (2)—
									(i)not less than 67 percent of the funds shall
				be used by the eligible entity to provide shelter and services (as described in
				clauses (i) through (iv) of
				subparagraph (B)) to minor victims of sex
				trafficking through qualified nongovernmental organizations; and
									(ii)not less than 10 percent of the funds shall
				be awarded by the eligible entity to one or more qualified nongovernmental
				organizations with annual revenues of less than $750,000, to provide services
				to minor victims of sex trafficking or training for service providers related
				to sex trafficking of minors.
									(B)Authorized activitiesGrants awarded pursuant to
				paragraph (2) may be used for—
									(i)providing shelter to minor victims of sex
				trafficking, including temporary or long-term placement as appropriate;
									(ii)providing 24-hour emergency social services
				response for minor victims of sex trafficking;
									(iii)providing minor victims of sex trafficking
				with clothing and other daily necessities needed to keep such victims from
				returning to living on the street;
									(iv)case management services for minor victims
				of sex trafficking;
									(v)mental health counseling for minor victims
				of sex trafficking, including specialized counseling and substance abuse
				treatment;
									(vi)legal services for minor victims of sex
				trafficking;
									(vii)specialized training for law enforcement
				personnel, social service providers, public sector personnel, and private
				sector personnel likely to encounter sex trafficking victims on issues related
				to the sex trafficking of minors and severe forms of trafficking in
				persons;
									(viii)funding salaries, in whole or in part, for
				law enforcement officers, including patrol officers, detectives, and
				investigators, except that the percentage of the salary of the law enforcement
				officer paid for by funds from a grant awarded under
				paragraph (2) shall not be more than the
				percentage of the officer’s time on duty that is dedicated to working on cases
				involving sex trafficking of minors;
									(ix)subject to subparagraph (C), funding
				salaries for State and local prosecutors, including assisting in paying trial
				expenses for prosecution of sex trafficking offenders;
									(x)investigation expenses for cases involving
				sex trafficking of minors, including—
										(I)wire taps;
										(II)consultants with expertise specific to
				cases involving sex trafficking of minors;
										(III)travel; and
										(IV)any other technical assistance
				expenditures;
										(xi)outreach and education programs to provide
				information about deterrence and prevention of sex trafficking of
				minors;
									(xii)programs to provide treatment to
				individuals charged or cited with purchasing or attempting to purchase sex acts
				in cases where—
										(I)a treatment program can be mandated as a
				condition of a sentence, fine, suspended sentence, or probation, or is an
				appropriate alternative to criminal prosecution; and
										(II)the individual was not charged with
				purchasing or attempting to purchase sex acts with a minor; and
										(xiii)screening and
				referral of minor victims of severe forms of trafficking in persons.
									(C)Limitation on
				use for salariesThe percentage of the total salary of a State or
				local prosecutor that is paid using a grant awarded pursuant to paragraph (2)
				shall be not more than the percentage of the total number of hours worked by
				the prosecutor that is spent working on cases involving sex trafficking of
				minors.
								(4)Application
								(A)In generalEach eligible entity desiring a grant under
				this section shall submit an application to the Assistant Attorney General at
				such time, in such manner, and accompanied by such information as the Assistant
				Attorney General may reasonably require.
								(B)ContentsEach application submitted pursuant to
				subparagraph (A) shall—
									(i)describe the activities for which
				assistance under this section is sought; and
									(ii)provide such additional assurances as the
				Assistant Attorney General determines to be essential to ensure compliance with
				the requirements of this section.
									(5)EvaluationThe Assistant Attorney General shall enter
				into a contract with an academic or non-profit organization that has experience
				in issues related to sex trafficking of minors and evaluation of grant programs
				to conduct an annual evaluation of grants made under this section to determine
				the impact and effectiveness of programs funded with grants awarded under
				paragraph (2).
							(b)Mandatory exclusionAny grantee awarded funds under this
				section that is found to have utilized grant funds for any unauthorized
				expenditure or otherwise unallowable cost shall not be eligible for any grant
				funds awarded under the block grant for 2 fiscal years following the year in
				which the unauthorized expenditure or unallowable cost is reported.
						(c)Compliance requirementA grantee shall not be eligible to receive
				a grant under this section if within the last 5 fiscal years, the grantee has
				been found to have violated the terms or conditions of a Government grant
				program by utilizing grant funds for unauthorized expenditures or otherwise
				unallowable costs.
						(d)Administrative capThe cost of administering the grants
				authorized by this section shall not exceed 3 percent of the total amount
				appropriated to carry out this section.
						(e)Audit requirementFor fiscal years 2014 and 2015, the
				Inspector General of the Department of Justice shall conduct an audit of all 6
				grantees awarded block grants under this section.
						(f)Match requirementA grantee of a grant under this section
				shall match at least 25 percent of a grant in the first year, 40 percent in the
				second year, and 50 percent in the third year.
						(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Attorney General to carry out this section
				$15,000,000 for each of the fiscal years 2013 through
				2015.
						.
			(b)Sunset
			 ProvisionEffective 3 years after the date of enactment of this
			 Act, section 204 of the Trafficking Victims Protection Reauthorization Act of
			 2005 (42 U.S.C. 14044c) is amended to read as it read on the day before the
			 date of enactment of this Act.
			(c)GAO
			 evaluationNot later than 30 months after the date of enactment
			 of this Act, the Comptroller General of the United States shall conduct a study
			 of and submit to Congress a report evaluating the impact of this Act and the
			 amendments made by this Act in aiding minor victims of sex trafficking in the
			 United States and increasing the ability of law enforcement agencies to
			 prosecute sex trafficking offenders, which shall include recommendations, if
			 any, regarding any legislative or administrative action the Comptroller General
			 determines appropriate.
			5.Reporting
			 requirements
			(a)Reporting
			 requirement for State child welfare agencies
				(1)Requirement for
			 State child welfare agencies to report children missing or
			 abductedSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
					(A)in paragraph (32),
			 by striking and after the semicolon;
					(B)in paragraph (33),
			 by striking the period and inserting ; and; and
					(C)by inserting after
			 paragraph (33) the following:
						
							(34)provides that the State has in effect
				procedures that require the State agency to promptly report information on
				missing or abducted children to the law enforcement authorities for entry into
				the National Crime Information Center (NCIC) database of the Federal Bureau of
				Investigation, established pursuant to section 534 of title 28, United States
				Code.
							.
					(2)RegulationsThe
			 Secretary of Health and Human Services shall promulgate regulations
			 implementing the amendments made by
			 paragraph (1). The regulations
			 promulgated under this subsection shall include provisions to withhold Federal
			 funds from any State that fails to substantially comply with the requirement
			 imposed under the amendments made by
			 paragraph (1).
				(3)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the
			 date that is 1 year after the date of the enactment of this Act, without regard
			 to whether final regulations required under
			 paragraph (2) have been
			 promulgated.
				(b)Annual
			 statistical summarySection 3701(c) of the Crime Control Act of
			 1990 (42 U.S.C. 5779(c)) is amended by inserting , which shall include
			 the total number of reports received and the total number of entries made to
			 the National Crime Information Center (NCIC) database of the Federal Bureau of
			 Investigation, established pursuant to section 534 of title 28, United States
			 Code. after this title.
			(c)State
			 reportingSection 3702 of the Crime Control Act of 1990 (42
			 U.S.C. 5780) is amended in paragraph (4)—
				(1)by striking
			 (2) and inserting (3);
				(2)in subparagraph
			 (A), by inserting , and a photograph taken within the previous 180 days
			  after dental records;
				(3)in subparagraph
			 (B), by striking and after the semicolon;
				(4)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(5)by inserting after
			 subparagraph (B) the following:
					
						(C)notify the
				National Center for Missing and Exploited Children of each report received
				relating to a child reported missing from a foster care family home or
				childcare institution;
				and
						.
				6.Protection for child trafficking victims
			 and survivorsSection 225(b)
			 of the Trafficking Victims Reauthorization Act of 2008 (22 U.S.C. 7101 note) is
			 amended—
			(1)in paragraph (1), by striking
			 and at the end;
			(2)by redesignating paragraph (2) as paragraph
			 (3); and
			(3)by inserting after paragraph (1) the
			 following:
				
					(2)protects children exploited through
				prostitution by including safe harbor provisions that—
						(A)treat an individual under 18 years of age
				who has been arrested for offering to engage in or engaging in a sexual act
				with another person in exchange for monetary compensation as a victim of a
				severe form of trafficking in persons;
						(B)prohibit the charging or prosecution of an
				individual described in subparagraph (A) for a prostitution offense;
						(C)require the referral of an individual
				described in subparagraph (A) to comprehensive service or community-based
				programs that provide assistance to child victims of commercial sexual
				exploitation, to the extent that comprehensive service or community-based
				programs exist; and
						(D)provide that an individual described in
				subparagraph (A) shall not be required to prove fraud, force, or coercion in
				order to receive the protections described under this paragraph;
				and
						.
			7.Subpoena authoritySection 566(e)(1) of title 28, United States
			 Code, is amended—
			(1)in subparagraph (A), by striking
			 and at the end;
			(2)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(C)issue administrative subpoenas in
				accordance with section 3486 of title 18, solely for the purpose of
				investigating unregistered sex offenders (as defined in such section
				3486).
					.
			8.Protection of child witnessesSection 1514 of title 18, United States
			 Code, is amended—
			(1)in subsection (b)—
				(A)in paragraph (1)—
					(i)by inserting or its own
			 motion, after attorney for the Government; and
					(ii)by inserting or
			 investigation after Federal criminal case each place it
			 appears;
					(B)by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (3), (4), and (5), respectively;
				(C)by inserting after paragraph (1) the
			 following:
					
						(2)In the case of a minor witness or victim,
				the court shall issue a protective order prohibiting harassment or intimidation
				of the minor victim or witness if the court finds evidence that the conduct at
				issue is reasonably likely to adversely affect the willingness of the minor
				witness or victim to testify or otherwise participate in the Federal criminal
				case or investigation. Any hearing regarding a protective order under this
				paragraph shall be conducted in accordance with paragraphs (1) and (3), except
				that the court may issue an ex parte emergency protective order in advance of a
				hearing if exigent circumstances are present. If such an ex parte order is
				applied for or issued, the court shall hold a hearing not later than 14 days
				after the date such order was applied for or is
				issued.
						;
				(D)in paragraph (4), as so redesignated, by
			 striking (and not by reference to the complaint or other
			 document); and
				(E)in paragraph (5), as so redesignated, in
			 the second sentence, by inserting before the period at the end the following:
			 “, except that in the case of a minor victim or witness, the court may order
			 that such protective order expires on the later of 3 years after the date of
			 issuance or the date of the eighteenth birthday of that minor victim or
			 witness”; and
				(2)by striking subsection (c) and inserting
			 the following:
				
					(c)Whoever knowingly and intentionally
				violates or attempts to violate an order issued under this section shall be
				fined under this title, imprisoned not more than 5 years, or both.
					(d)(1)As used in this section—
							(A)the term course of conduct
				means a series of acts over a period of time, however short, indicating a
				continuity of purpose;
							(B)the term harassment means a
				serious act or course of conduct directed at a specific person that—
								(i)causes substantial emotional distress in
				such person; and
								(ii)serves no legitimate purpose;
								(C)the term immediate family
				member has the meaning given that term in section 115 and includes
				grandchildren;
							(D)the term intimidation means a
				serious act or course of conduct directed at a specific person that—
								(i)causes fear or apprehension in such person;
				and
								(ii)serves no legitimate purpose;
								(E)the term restricted personal
				information has the meaning give that term in section 119;
							(F)the term serious act means a
				single act of threatening, retaliatory, harassing, or violent conduct that is
				reasonably likely to influence the willingness of a victim or witness to
				testify or participate in a Federal criminal case or investigation; and
							(G)the term specific person means
				a victim or witness in a Federal criminal case or investigation, and includes
				an immediate family member of such a victim or witness.
							(2)For purposes of subparagraphs (B)(ii) and
				(D)(ii) of paragraph (1), a court shall presume, subject to rebuttal by the
				person, that the distribution or publication using the Internet of a photograph
				of, or restricted personal information regarding, a specific person serves no
				legitimate purpose, unless that use is authorized by that specific person, is
				for news reporting purposes, is designed to locate that specific person (who
				has been reported to law enforcement as a missing person), or is part of a
				government-authorized effort to locate a fugitive or person of interest in a
				criminal, antiterrorism, or national security
				investigation.
						.
			9.Sentencing guidelinesPursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend the Federal
			 sentencing guidelines and policy statements to ensure—
			(1)that the guidelines provide an additional
			 penalty increase of up to 8 offense levels, if appropriate, above the sentence
			 otherwise applicable in Part J of the Guidelines Manual if the defendant was
			 convicted of a violation of section 1591 of title 18, United States Code, or
			 chapters 109A, 109B, 110 or 117 of title 18, United States Code; and
			(2)if the offense described in paragraph (1)
			 involved causing or threatening to cause physical injury to a person under 18
			 years of age, in order to obstruct the administration of justice, an additional
			 penalty increase of up to 12 levels, if appropriate, above the sentence
			 otherwise applicable in Part J of the Guidelines Manual.
			10.Minimum penalties for possession of child
			 pornography
			(a)Certain activities relating to material
			 involving the sexual exploitation of minorsSection 2252(b)(2) of title 18, United
			 States Code, is amended by inserting after but if the following:
			 any visual depiction involved in the offense involved a prepubescent
			 minor or a minor who had not attained 12 years of age, such person shall be
			 fined under this title and imprisoned for not less than 1 year nor more than 20
			 years, or if.
			(b)Certain activities relating to material
			 constituting or containing child pornographySection 2252A(b)(2) of title 18, United
			 States Code, is amended by inserting after but, if the
			 following: any image of child pornography involved in the offense
			 involved a prepubescent minor or a minor who had not attained 12 years of age,
			 such person shall be fined under this title and imprisoned for not less than 1
			 year nor more than 20 years, or if.
			11.Administrative subpoenas
			(a)In
			 GeneralSection 3486(a)(1) of
			 title 18, United States Code, is amended—
				(1)in subparagraph (A)—
					(A)in clause (i), by striking
			 or at the end;
					(B)by redesignating clause (ii) as clause
			 (iii); and
					(C)by inserting after clause (i) the
			 following:
						
							(ii)an unregistered sex offender conducted by
				the United States Marshals Service, the Director of the United States Marshals
				Service; or
							;
				and
					(2)in subparagraph (D)—
					(A)by striking paragraph, the
			 term and inserting the following: “paragraph—
						
							(i)the
				term
							; 
					(B)by striking the period at the end and
			 inserting ; and; and
					(C)by adding at the end the following:
						
							(ii)the term sex offender means an
				individual required to register under the Sex Offender Registration and
				Notification Act (42 U.S.C. 16901 et
				seq.).
							.
					(b)Technical and
			 conforming amendmentsSection 3486(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph
			 (6)(A), by striking United State and inserting United
			 States;
				(2)in paragraph (9),
			 by striking (1)(A)(ii) and inserting (1)(A)(iii);
			 and
				(3)in paragraph
			 (10), by striking paragraph (1)(A)(ii) and inserting
			 paragraph (1)(A)(iii).
				12.Reducing
			 unnecessary printing and publishing costs of Government documentsNot later than 180 days after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall coordinate with the heads of Federal departments and independent agencies
			 to—
			(1)determine which
			 Government publications could be available on Government Web sites and no
			 longer printed and to devise a strategy to reduce overall Government printing
			 costs beginning with fiscal year 2013, except that the Director shall ensure
			 that essential printed documents prepared for Social Security recipients,
			 Medicare beneficiaries, and other populations in areas with limited internet
			 access or use continue to remain available;
			(2)establish
			 Governmentwide Federal guidelines on employee printing;
			(3)issue on the
			 Office of Management and Budget's public Web site the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees, except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually for fiscal years 2013 through
			 2015; and
			(4)issue guidelines
			 requiring every department, agency, commission or office to list at a prominent
			 place near the beginning of each publication distributed to the public and
			 issued or paid for by the Federal Government the following:
				(A)The name of the
			 issuing agency, department, commission or office.
				(B)The total number
			 of copies of the document printed.
				(C)The collective
			 cost of producing and printing all of the copies of the document.
				(D)The name of the
			 firm publishing the document.
				13.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
